Exhibit 99.1 FOR IMMEDIATE RELEASE GSE SYSTEMS ANNOUNCES 2 ANNOUNCES NEW CONTRACTS TOTALING $5.3 MILLION Overview · Q1 2011 revenue rose 9.9% to $12.3 million · Q1 2011 net income of $1.0 million, or $0.05 per basic and diluted share, as compared to net income of $0.4 million, or $0.02 per basic and diluted share, in Q1 2010 · At March 31, 2011: o Total cash and equivalents of $19.5 million o $0 long-term debt o Backlog of $57.0 million Sykesville, MD – May 10, 2011 - GSE Systems, Inc. (“GSE” or “the Company”) (NYSE Amex: GVP), a global energy services solutions provider, today announced financial results for the first quarter ended March 31, 2011. Jim Eberle, Chief Executive Officer of GSE, commented, “We are pleased to ed March 31, Contract revenue $ $ Cost of revenue Gross profit Selling, general and administrative Depreciation Amortization of definited-lived intangible assets - Operating expenses Operating income (loss) ) Interest income (expense), net 33 (2 ) Gain (loss) on derivative instruments ) Other income, net 65 19 Income before income taxes Benefit for income taxes ) ) Net income $ $ Basic loss per common share $ $ Diluted loss per common share $ $ Weighted average shares outstanding - Basic Weighted average shares outstanding - Diluted 5 GSE SYSTEMS, INC AND SUBSIDIARIES Selected balance sheet data (unaudited) March 31, 2011 December 31, 2010 Cash and cash equivalents $ $ Restricted cash Current assets Total assets Current liabilities $ $ Long-term liabilities Stockholders' equity
